Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (amendments and arguments) is acknowledged.  Claims 1-3 and 5-19 remain pending and examined on the merits.   Any rejection no longer of record has been traversed by amendment and arguments thereto. 
The examiner remains open to interview at any time to advance prosecution on the merits.
Previously Noted:  The examiner had proactively reached out to applicant’s representative (AR), leaving a voicemail on 12/14/21 to discuss the presently claimed invention in light of the related PCT and International Authorities search report and written opinion over the same subject matter scope, which did not find any of the claims novel or unobvious (lacking inventive step).  The examiner indicated the prior art applied there appeared to reasonably teach and/or suggest the mirror claims here in the U.S. and was inquiring if applicant might be interested in exploring any amendment options upfront, as opposed to the initial Office action simply mirroring that by the International Authority in the related PCT.  As of 12/18/21, the examiner had not received a follow-up from AR so the Office action was processed.  
Election/Restrictions - Maintained
Applicant’s election without traverse of the identified species Compound formula Ia in the reply filed on 12/9/21 is acknowledged.



Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-13, 15-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Sonia Pernas "Dose escalation of POL6326 in combination with eribulin in HER2-negative relapsed metastatic breast cancer (mBCa) patients (pts).: Journal of Clinical Oncology: Vol 34, No 15 suppl’, Journal of Clinical Oncology, 20 May 2016 (2016-05-20), pages 2548-2548. Retrieved from the Internet: URL:http://ascopubs.org/doi/abs/10.1200/JCO.2016.34.15_suppl.2548 [retrieved on 2018-04-23].
Sonia Pernas (Examples) reports the use of a pharmaceutical combination comprising eribulin and balixafortide (POL63236) in the treatment of Her2-negative relapsed metastatic breast cancer, wherein eribulin is administered on days 2 and 9 flanked with balixafortide on days 1 - 3, and 8 - 10 of a 21 day cycle.
The subject-matter of present claim 14 differs therefrom through the amount of balixafortide administered, namely, 4.5-8 mg/kg vs. 0.5-3.5 mg/kg in Sonia Pernas).
	However, the presently claimed balixafortide dosage is one of several straightforward possibilities which the skilled person would select, depending on the desired effect to routinely optimize relevant to the patient profile in question.  In other words, once a therapeutic combination is found to be suitable to treat a certain disease, it is common practice for the skilled person to adjust the dose of each component, and in particular to find the minimum dose required
to provide the optimal therapy and reduce side effects.  Performing such tests is a routine practice within the pharmaceutical industry, including cancer therapy.	
	Thus, claim 14 and all the remaining claims are equally render prima facie obvious over Sonia Pernas and the state of the art on the routine optimization of dosages, absent evidenced of secondary consideration of unexpected results tied thereto, which are not presently seen.
Response to Amendments/Arguments
	Applicant’s amendments and arguments have been fully considered but are not found persuasive.  
I. Thus, Prima Facie Case of Obviousness – Maintained for the Reasons for Record
Applicant’s sole substantive amendment and argument thereto (see under 102 arguments more specifically) is that the compound of claim 1 has been amended to the acetate salt form thereof and that Pernas does not disclose which form the compound therein is (e.g. free base or salt).  Notwithstanding even if not anticipated after amendment nevertheless is ready appreciated by the skilled artisan as an optimal salt form for compound preservation.
II. Unexpected Results Do Not Always Overcome a ‘Strong’ Obviousness Finding
Since the minor alteration to the compound of Pernas was such an obvious one, such does 
not presently support applicant’s position that even if the prima facie case of obviousness is maintained, that such yielded secondary considerations of unexpected results that applicant believes traverses the obviousness rejection.  This is not found persuasive as the skilled artisan is well aware (no citation needed) of this salt form modification (acetate) for its known purpose (effect on peptides) and would have been ‘expected’  – not unexpected.  Within MPEP 2145, deemed applicable here absent further evidence and arguments, when an obviousness rejection is too strong, that even showings of unexpected results may insufficient to overcome such (emphasis by examiner):
	“Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) ("the record establish [ed] such a strong case of obviousness" that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007) ("given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion" of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988).”
Thus, the prima facie case of obviousness over the instantly claimed invention is maintained.
Notwithstanding, the examiner is open to interview to advance prosecution on the merits.

Art Made of Record (But Not Prior Art, Post-Filing) – Previously Noted
Xiang et al. "Abstract 1114: Combination of a novel CXCR4 antagonist with chemotherapy reduces breast cancer bone metastatic tumor burden.  Cancer Research", CANCER RESEARCH, 1 October 2014 (2014-10-01), pages 114-114 (hereafter Xiang I); and
Xiang et al. "CXCR4 Protein Epitope Mimetic Antagonist POL5551 Disrupts Metastasis and Enhances Chemotherapy Effect in Triple-Negative Breast Cancer", MOLECULAR CANCER THERAPEUTICS, vol. 14, no. 11, 12 August 2015 (2015-08-12), pages 2473-2485 (hereafter Xiang II).
Gil-Martin et al. "Phase I study of the combination of balixafortide (CXCR4 inhibitor) and eribulin in HER2-negative metastatic breast cancer (MBC) patients (pts).: Journal of Clinical Oncology: Vol 35, No 15 suppl", JOURNAL OF CLINICAL ONCOLOGY, vol. 35, no. 15, 20 May 2017 (2017-05-20), page 2555.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654